—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Appellate Division, Fourth Department) to review a determination of respondent which denied petitioner’s request for accidental disability retirement benefits.
We find that there is substantial evidence in the record to support respondent’s determination that petitioner failed to sustain his burden of proving (1) that he is permanently incapacitated from the performance of his duties as a public safety officer, or (2) that any condition of which he may suffer is the natural and proximate result of injuries allegedly sustained by him on February 15, 1985. While the record contains conflicting medical opinions, respondent was free to evaluate them and credit one physician’s testimony over that of another. All other issues raised by petitioner have been examined and found to be unpersuasive.
Cardona, P. J., Mercure, White, Weiss and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.